Exhibit 10.3

Date: November 13, 2006

Third Amended and Restated Continuing and Unconditional Guaranty

 

Lender:

 

Bank of America, N.A.

 

8300 Greensboro Drive

Mezzanine

McLean, Virginia 22102

Attn: Commercial Banking

  

Subsidiary Guarantors:

 

Beta Analytics, Incorporated

 

ComGlobal Systems, Incorporated

 

ComGlobal Information Technology, Inc.

 

2677 Prosperity Avenue

Suite 400

Fairfax, Virginia 22031

Tel: 703-852-4000

Fax: 703-852-2203

THIS THIRD AMENDED AND RESTATED CONTINUING AND UNCONDITIONAL GUARANTY (this
“Agreement”) is made as of the 13th day of November, 2006, by undersigned
“Guarantor”, for the benefit of BANK OF AMERICA, N.A., a national banking
association (the “Lender”).

RECITALS

A. Analex Corporation (“Borrower”), a corporation organized under the laws of
the State of Delaware, formerly known as Hadron, Inc., obtained from Lender a
Revolving Credit Facility in the original maximum principal sum of $4,000,000
and a term loan in the original principal sum of $3,500,000 (the “Original
Credit Facility”).

B. Borrower and Lender entered into that certain Amended and Restated Credit
Agreement dated as of May 28, 2004, (as previously amended, the “Original Credit
Agreement”) The Original Credit Agreement is being amended and restated pursuant
to the Second Amended and Restated Credit Agreement of even date herewith (the
same, collectively, as amended, modified, substituted, extended, and renewed
from time to time, the “Credit Agreement”). The Credit Agreement provides for
some of the agreements between Borrower and Lender with respect to the “Loan”
(as defined in the Credit Agreement), including Revolving Credit Facility Loans
in an aggregate amount not to exceed Forty Million Dollars ($40,000,000) (the
“Revolving Credit Facility Committed Amount”).

C. Borrower’s obligations under the Original Credit Facility were guaranteed by
the Guarantors, as defined therein, pursuant to the terms of the Continuing and
Unconditional Guaranty dated November 2, 2001, as amended and restated by that
certain Amended and Restated Continuing and Unconditional Guaranty dated May 28,
2004 and that certain Second



--------------------------------------------------------------------------------

Amended and Restated Continuing and Unconditional Guaranty dated April 1, 2005
(as amended, modified, restated, substituted, extended as renewed at any time
and from time to time, the “Original Guaranty”).

D. The Borrower has applied to the Lender to modify certain terms and conditions
of the Credit Agreement and the Lender has agreed on the condition, among
others, that the Original Guaranty be amended and restated in its entirety.

E. All defined terms used in this Agreement and not defined herein shall have
the meaning given to such terms in the Credit Agreement.

NOW, THEREFORE, in order to induce the Lender to increase the credit facilities
to the Borrower, each Guarantor hereby amends and restates the Original Guaranty
and reconfirms its guaranty as follows:

1. Guaranty. FOR VALUE RECEIVED, and to induce Bank of America, N.A. (“Lender”)
to make loans or advances or to extend credit or other financial accommodations
or benefits, with or without security, to or for the account of Borrower, the
undersigned “Guarantor”, if more than one, then each of them jointly and
severally, hereby irrevocably and unconditionally guarantees to Lender the full
and prompt payment when due, whether by acceleration or otherwise, of any and
all Liabilities (as hereinafter defined) of Borrower to Lender.

The undertakings of Guarantor hereunder are independent of the Liabilities and
Obligations of Borrower and a separate action or actions for payment, damages or
performance may be brought or prosecuted against Guarantor, whether or not an
action is brought against Borrower or to realize upon the security for the
Liabilities and/or Obligations, whether or not Borrower is joined in any such
action or actions, and whether or not notice is given or demand is made upon
Borrower.

Lender shall not be required to proceed against Borrower, or any other person,
or entity, whether primarily or secondarily liable, or against any collateral
held by it, before resorting to Guarantor for payment.

This Guaranty is continuing and unlimited as to amount, and is cumulative to and
does not supersede any other guaranties. This is the Guaranty described in the
Credit Agreement.

2. Paragraph Headings, Governing Law and Binding Effect. Guarantor agrees that
paragraph headings in this Guaranty are for convenience only and that they will
not limit any of the provisions of this Guaranty. Guarantor further agrees that
this Guaranty shall be governed by and construed in accordance with the laws of
the Commonwealth of Virginia and applicable United States federal law. Guarantor
further agrees that this Guaranty shall be deemed to have been made in the
Commonwealth of Virginia at Lender’s address indicated above, and shall be
governed by, and construed in accordance with, the laws of the Commonwealth of
Virginia, or the United States courts located within the Commonwealth of
Virginia, and is performable in the Commonwealth of Virginia. This Guaranty is
binding upon Guarantor, his, their or its executors, administrators, successors
or assigns, and shall inure to the benefit of Lender, its successors, endorsees
or assigns. Anyone executing this Guaranty shall be bound by the terms hereof
without regard to execution by anyone else.

 



--------------------------------------------------------------------------------

3. Definitions.

A. “Credit Agreement” shall mean that certain Second Amended and Credit
Agreement dated as of November 13, 2006, by and among Borrower, the Subsidiary
Guarantors from time to time party thereto and Lender, and all other agreements
and instruments extending, renewing, refinancing or refunding any indebtedness,
obligation or liability arising under the same, as the same may be amended,
modified or supplemented from time to time hereafter.

B. “Guarantor” shall mean Guarantor or any one or more of them.

C. “Liability” or “Liabilities” shall mean without limitation, all liabilities,
overdrafts, indebtedness, and obligations of Borrower and/or Guarantor to Lender
under the Credit Agreement and the other Loan Documents, and all sums payable
under or by virtue thereof, including without limitation, all amounts of
principal and interest, all expenses (including reasonable attorney’s fees and
cost of collection) incurred in the collection thereof or the enforcement of
rights thereunder (including, without limitation, any liability arising from
failure to comply with state or federal laws, rules and regulations concerning
the control of hazardous waste or substances at or with respect to any real
estate securing any loan guaranteed hereby), whether arising in the ordinary
course of business or otherwise. The term “Liability” or “Liabilities” shall
include all Obligations (as that term is defined in the Credit Agreement). If
Borrower is a partnership, corporation or other entity the term “Liability” or
“Liabilities” as used herein shall include all Liabilities to Lender of any
successor entity or entities.

D. “Loan Documents” shall have the meaning ascribed to such term in the Credit
Agreement.

E. “Obligation” or “Obligations” shall mean all terms, conditions, covenants,
agreements and undertakings of Borrower and/or Guarantor under the Credit
Agreement and the other Loan Documents.

4. Waivers by Guarantor. Guarantor waives notice of acceptance of this Guaranty,
notice of any Liabilities or Obligations to which it may apply, presentment,
demand for payment, protest, notice of dishonor or nonpayment of any
Liabilities, notice of intent to accelerate, notice of acceleration, and notice
of any suit or the taking of other action by Lender against Borrower, Guarantor
or any other person, any applicable statute of limitations and any other notice
to any party liable on any Loan Document (including Guarantor).

Until such time as the Liabilities have been paid in full, all Commitments under
the Credit Agreement have been terminated and no Person or Governmental
Authority shall have any right to request any return or reimbursement of funds
from the Lender in connection with monies received under the Loan Documents,
each Guarantor also hereby waives any claim, right or remedy which such
Guarantor may now have or hereafter acquire against Borrower that arises
hereunder and/or from the performance by any other Guarantor hereunder
including, without limitation, any claim, remedy or right of subrogation,
reimbursement, exoneration, contribution, indemnification, or participation in
any claim, right or remedy of Lender against Borrower or against any security
which Lender now has or hereafter acquires, whether or not such claim, right or
remedy arises in equity, under contract, by statute, under common law or
otherwise.

 



--------------------------------------------------------------------------------

Guarantor also waives the benefits of any provision of law requiring that Lender
exhaust any right or remedy, or take any action, against Borrower, any
Guarantor, any other person and/or property, including but not limited to the
provisions of Sections 49-25 and 49-26 of the Code of Virginia (1950), as
amended, or otherwise.

Lender may at any time and from time to time (whether before or after revocation
or termination of this Guaranty) without notice to Guarantor (except as required
by law), without incurring responsibility to Guarantor, without impairing,
releasing or otherwise affecting the obligations of Guarantor hereunder, in
whole or in part, and without the endorsement or execution by Guarantor of any
additional consent, waiver or guaranty: (a) change the manner, place or terms of
payment, or change or extend the time of or renew, or change any interest rate
or alter any Liability or Obligation or installment thereof, or any security
therefor; (b) loan additional monies or extend additional credit to Borrower,
with or without security, thereby creating new Liabilities or Obligations the
payment or performance of which shall be guaranteed hereunder, and the Guaranty
herein made shall apply to the Liabilities and Obligations as so changed,
extended, surrendered, realized upon or otherwise altered; (c) sell, exchange,
release, surrender, realize upon or otherwise deal with in any manner and in any
order any property at any time pledged or mortgaged to secure the Liabilities or
Obligations and any offset thereagainst; (d) exercise or refrain from exercising
any rights against Borrower or others (including Guarantor) or act or refrain
from acting in any other manner; (e) settle or compromise any Liability or
Obligation or any security therefor and subordinate the payment of all or any
part thereof to the payment of any Liability or Obligation of any other parties
primarily or secondarily liable on any of the Liabilities or Obligations;
(f) release or compromise any Liability of Guarantor hereunder or any Liability
or Obligation of any other parties primarily or secondarily liable on any of the
Liabilities or Obligations; or (g) apply any sums from any sources to any
Liability without regard to any Liabilities remaining unpaid.

5. Waivers by Lender. No delay on the part of Lender in exercising any of its
options, powers or rights, and no partial or single exercise thereof, shall
constitute a waiver thereof. No waiver of any of its rights hereunder, and no
modification or amendment of this Guaranty, shall be deemed to be made by Lender
unless the same shall be in writing, duly signed on behalf of Lender; and each
such waiver, if any, shall apply only with respect to the specific instance
involved, and shall in no way impair the rights of Lender or the obligations of
Guarantor to Lender in any other respect at any other time.

6. Termination. This Guaranty shall be binding on each Guarantor until written
notice of revocation signed by such Guarantor shall have been received by
Lender, notwithstanding change in name, location, composition or structure of,
or the dissolution, termination or increase, decrease or change in personnel,
owners or partners of Borrower, or any one or more of Guarantors. No notice of
revocation or termination hereof shall affect in any manner rights arising under
this Guaranty with respect to Liabilities or Obligations that shall have been
committed, created, contracted, assumed or incurred prior to receipt of such
written notice pursuant to any agreement entered into by Lender prior to receipt
of such notice. The sole effect of such notice of revocation or termination
hereof shall be to exclude from this Guaranty, Liabilities or Obligations
thereafter arising that are unconnected with Liabilities or Obligations
theretofore arising or transactions entered into theretofore.

 



--------------------------------------------------------------------------------

7. Partial Invalidity and/or Enforceability of Guaranty. The unenforceability or
invalidity of any provision of this Guaranty shall not affect the enforceability
or validity of any other provision herein and the invalidity or unenforceability
of any provision of any Loan Document as it may apply to any person or
circumstance shall not affect the enforceability or validity of such provision
as it may apply to other persons or circumstances.

In the event Lender is required to relinquish or return the payments, the
collateral or the proceeds thereof, in whole or in part, which had been
previously applied to or retained for application against any Liability, by
reason of a proceeding arising under the Bankruptcy Code, or for any other
reason, this Guaranty shall automatically continue to be effective
notwithstanding any previous cancellation or release effected by Lender.

8. Financial and Other Information. Guarantor agrees to furnish to Lender any
and all financial information and any other information regarding Guarantor
and/or collateral requested in writing by Lender within ten (10) days of the
date of the request. Guarantor has made an independent investigation of the
financial condition and affairs of Borrower prior to entering into this
Guaranty, and Guarantor will continue to make such investigation; and in
entering into this Guaranty Guarantor has not relied upon any representation of
Lender as to the financial condition, operation or creditworthiness of Borrower.
Guarantor further agrees that Lender shall have no duty or responsibility now or
hereafter to make any investigation or appraisal of Borrower on behalf of
Guarantor or to provide Guarantor with any credit or other information which may
come to its attention now or hereafter.

9. Notices. Notices under this Guaranty shall be given and deemed effective in
accordance with the provisions of Section 8.5 of the Credit Agreement.

10. Guarantor Duties. Guarantor shall upon notice or demand by Lender promptly
and with due diligence pay all Liabilities and perform and satisfy all
Obligations for the benefit of Lender in the event of the failure of Borrower or
any guarantor to perform any obligation or pay any liability or indebtedness of
Borrower or any guarantor to Lender, or to any affiliate of Lender, whether
under any note, guaranty or any other agreement, now or hereafter existing, as
and when due (whether upon demand, at maturity or by acceleration).

11. Remedies. Upon the failure of Guarantor to fulfill its duty to pay all
Liabilities and perform and satisfy all Obligations as required hereunder,
Lender shall have all of the remedies of a creditor and, to the extent
applicable, of a secured party, under all applicable law, and without limiting
the generality of the foregoing, Lender may, at its option and without notice or
demand: (a) declare any Liability due and payable at once; (b) take possession
of any collateral pledged by Borrower or Guarantor wherever located, and sell,
resell, assign, transfer and deliver all or any part of said collateral of
Borrower or Guarantor at any public or private sale or otherwise dispose of any
or all of the collateral in its then condition, for cash or on credit or for
future delivery, and in connection therewith Lender may impose reasonable
conditions upon any such sale, and Lender, unless prohibited by law the
provisions of which cannot be waived, may purchase all or any part of said
collateral to be sold, free from and discharged of all trusts,



--------------------------------------------------------------------------------

claims, rights or redemption and equities of Borrower or Guarantor whatsoever;
Guarantor acknowledges and agrees that the sale of any collateral through any
nationally recognized broker-dealer, investment banker or any other method
common in the securities industry shall be deemed a commercially reasonable sale
under the Uniform Commercial Code or any other equivalent statute or federal
law, and expressly waives notice thereof except as provided herein; and
(c) set-off against any or all liabilities of Guarantor all money owed by Lender
or any of its agents or affiliates in any capacity to Guarantor whether or not
due, and also set-off against all other Liabilities of Guarantor to Lender all
money owed by Lender in any capacity to Guarantor, and if exercised by Lender,
Lender shall be deemed to have exercised such right of set-off and to have made
a charge against any such money immediately upon the occurrence of such default
although made or entered on the books subsequent thereto.

Lender shall have a properly perfected security interest in all of Guarantor’s
funds on deposit with Lender to secure the balance of any Liabilities and/or
Obligations that Guarantor may now or in the future owe Lender. Lender is
granted a contractual right of set-off and will not be liable for dishonoring
checks or withdrawals where the exercise of Lender’s contractual right of
set-off or security interest results in insufficient funds in Guarantor’s
account. As authorized by law, Guarantor grants to Lender this contractual right
of set-off and security interest in all property of Guarantor now or at anytime
hereafter in the possession of Lender, including but not limited to any joint
account, special account, account by the entireties, tenancy in common, and all
dividends and distributions now or hereafter in the possession or control of
Lender.

12. Attorney Fees, Cost and Expenses. Guarantor shall pay all costs of
collection and reasonable attorney’s fees, including reasonable attorney’s fees
in connection with any suit, mediation or arbitration proceeding, out of court
payment agreement, trial, appeal, bankruptcy proceedings or otherwise, incurred
or paid by Lender in enforcing the payment of any Liability or defending this
agreement.

13. Rights of Contribution. The Guarantors hereby agree, as among themselves,
that if any Guarantor shall become an Excess Funding Guarantor (as defined
below), each other Guarantor shall, on demand of such Excess Funding Guarantor
(but subject to the succeeding provisions of this Section 13), pay to such
Excess Funding Guarantor an amount equal to such Guarantor’s Pro Rata Share (as
defined below and determined, for this purpose, without reference to the
properties, assets, liabilities and debts of such Excess Funding Guarantor) of
such Excess Payment (as defined below). The payment obligation of any Guarantor
to any Excess Funding Guarantor under this Section 13 shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
such Guarantor under the other provisions of this Guaranty, and such Excess
Funding Guarantor shall not exercise any right or remedy with respect to such
excess until payment and satisfaction in full of all of such obligations. For
purposes hereof, (i) “Excess Funding Guarantor” shall mean, in respect of any
obligations arising under the other provisions of this Guaranty (hereafter, the
“Guaranteed Obligations”), a Guarantor that has paid an amount in excess of its
Pro Rata Share of the Guaranteed Obligations; (ii) “Excess Payment” shall mean,
in respect of any Guaranteed Obligations, the amount paid by an Excess Funding
Guarantor in excess of its Pro Rata Share of such Guaranteed Obligations; and
(iii) “Pro Rata Share”, for the purposes of this Section 13, shall mean, for any
Guarantor, the ratio (expressed as a percentage) of (a) the amount by which the
aggregate present fair saleable value of all of its



--------------------------------------------------------------------------------

assets and properties exceeds the amount of all debts and liabilities of such
Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to
(b) the amount by which the aggregate present fair saleable value of all assets
and other properties of the Borrower and all of the Guarantors exceeds the
amount of all of the debts and liabilities (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of the
Borrower and the Guarantors hereunder) of the Borrower and all of the
Guarantors, all as of the Closing Date (if any Guarantor becomes a party hereto
subsequent to the Closing Date, then for the purposes of this Section 13 such
subsequent Guarantor shall be deemed to have been a Guarantor as of the Closing
Date and the information pertaining to, and only pertaining to, such Guarantor
as of the date such Guarantor became a Guarantor shall be deemed true as of the
Closing Date).

14. Preservation of Property. Lender shall not be bound to take any steps
necessary to preserve any rights in any property pledged as collateral to Lender
to secure Borrower’s obligations and/or Guarantor’s obligations hereunder as
against prior parties who may be liable in connection therewith, and Borrower
and Guarantor hereby agree to take any such steps. Lender, nevertheless, at any
time, may (a) take any action it deems appropriate for the care or preservation
of such property or of any rights of Borrower and/or Guarantor or Lender
therein; (b) demand, sue for, collect or receive any money or property at any
time due, payable or receivable on account of or in exchange for any property
pledged as collateral, to Lender to secure Borrower’s obligations and/or
Guarantor’s obligations hereunder to Lender; (c) compromise and settle with any
person liable able on such property; or (d) extend the time of payment or
otherwise change the terms of the Loan Documents as to any party liable on the
Loan Documents, all without notice to, without incurring responsibility to, and
without affecting any of the obligations of Guarantor hereunder.

15. ARBITRATION.

A. THIS PARAGRAPH CONCERNS THE RESOLUTION OF ANY CONTROVERSIES OR CLAIMS BETWEEN
GUARANTOR AND LENDER, WHETHER ARISING IN CONTRACT, TORT OR BY STATUTE, INCLUDING
BUT NOT LIMITED TO CONTROVERSIES OR CLAIMS THAT ARISE OUT OF OR RELATE TO:
(I) THIS GUARANTY (INCLUDING ANY RENEWALS, EXTENSIONS OR MODIFICATIONS); OR (II)
ANY DOCUMENT RELATED TO THIS GUARANTY (COLLECTIVELY A “CLAIM”).

B. AT THE REQUEST OF GUARANTOR OR LENDER, ANY CLAIM SHALL BE RESOLVED BY BINDING
ARBITRATION IN ACCORDANCE WITH THE FEDERAL ARBITRATION ACT (TITLE 9, U.S. CODE)
(THE “ACT”). THE ACT WILL APPLY EVEN THOUGH THIS GUARANTY PROVIDES THAT IT IS
GOVERNED BY THE LAW OF A SPECIFIED STATE.

C. ARBITRATION PROCEEDINGS WILL BE DETERMINED IN ACCORDANCE WITH THE ACT, THE
APPLICABLE RULES AND PROCEDURES FOR THE ARBITRATION OF DISPUTES OF JAMS OR ANY
SUCCESSOR THEREOF (“JAMS”), AND THE TERMS OF THIS PARAGRAPH. IN THE EVENT OF ANY
INCONSISTENCY, THE TERMS OF THIS PARAGRAPH SHALL CONTROL.

 



--------------------------------------------------------------------------------

D. THE ARBITRATION SHALL BE ADMINISTERED BY JAMS AND CONDUCTED IN ANY U.S. STATE
WHERE REAL OR TANGIBLE PERSONAL PROPERTY COLLATERAL FOR THIS CREDIT IS LOCATED
OR IF THERE IS NO SUCH COLLATERAL, IN THE COMMONWEALTH OF VIRGINIA. ALL CLAIMS
SHALL BE DETERMINED BY ONE ARBITRATOR; HOWEVER, IF CLAIMS EXCEED $5,000,000,
UPON THE REQUEST OF ANY PARTY, THE CLAIMS SHALL BE DECIDED BY THREE ARBITRATORS.
ALL ARBITRATION HEARINGS SHALL COMMENCE WITHIN 90 DAYS OF THE DEMAND FOR
ARBITRATION AND CLOSE WITHIN 90 DAYS OF COMMENCEMENT AND THE AWARD OF THE
ARBITRATOR(S) SHALL BE ISSUED WITHIN 30 DAYS OF THE CLOSE OF THE HEARING.
HOWEVER, THE ARBITRATOR(S), UPON A SHOWING OF GOOD CAUSE, MAY EXTEND THE
COMMENCEMENT OF THE HEARING FOR UP TO AN ADDITIONAL 60 DAYS. THE ARBITRATOR(S)
SHALL PROVIDE A CONCISE WRITTEN STATEMENT OF REASONS FOR THE AWARD. THE
ARBITRATION AWARD MAY BE SUBMITTED TO ANY COURT HAVING JURISDICTION TO BE
CONFIRMED AND ENFORCED.

E. THE ARBITRATOR(S) WILL HAVE THE AUTHORITY TO DECIDE WHETHER ANY CLAIM IS
BARRED BY THE STATUTE OF LIMITATIONS AND, IF SO, TO DISMISS THE ARBITRATION ON
THAT BASIS. FOR PURPOSES OF THE APPLICATION OF THE STATUTE OF LIMITATIONS, THE
SERVICE ON JAMS UNDER APPLICABLE JAMS RULES OF A NOTICE OF CLAIM IS THE
EQUIVALENT OF THE FILING OF A LAWSUIT. ANY DISPUTE CONCERNING THIS ARBITRATION
PROVISION OR WHETHER A CLAIM IS ARBITRABLE SHALL BE DETERMINED BY THE
ARBITRATOR(S). THE ARBITRATOR(S) SHALL HAVE THE POWER TO AWARD LEGAL FEES
PURSUANT TO THE TERMS OF THIS GUARANTY.

F. THIS PARAGRAPH DOES NOT LIMIT THE RIGHT OF GUARANTOR OR LENDER TO:
(I) EXERCISE SELF-HELP REMEDIES, SUCH AS BUT NOT LIMITED TO, SETOFF; (II)
INITIATE JUDICIAL OR NONJUDICIAL FORECLOSURE AGAINST ANY REAL OR PERSONAL
PROPERTY COLLATERAL; (III) EXERCISE ANY JUDICIAL OR POWER OF SALE RIGHTS, OR
(IV) ACT IN A COURT OF LAW TO OBTAIN AN INTERIM REMEDY, SUCH AS BUT NOT LIMITED
TO, INJUNCTIVE RELIEF, WRIT OF POSSESSION OR APPOINTMENT OF A RECEIVER, OR
ADDITIONAL OR SUPPLEMENTARY REMEDIES.

G. BY AGREEING TO BINDING ARBITRATION, THE PARTIES IRREVOCABLY AND VOLUNTARILY
WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM.
FURTHERMORE, WITHOUT INTENDING IN ANY WAY TO LIMIT THIS AGREEMENT TO ARBITRATE,
TO THE EXTENT ANY CLAIM IS NOT ARBITRATED, THE PARTIES IRREVOCABLY AND
VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF SUCH
CLAIM. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO
THIS GUARANTY.

 



--------------------------------------------------------------------------------

16. Controlling Document. To the extent that this Continuing and Unconditional
Guaranty conflicts with or is in any way incompatible with any other Loan
Document concerning this Obligation, any promissory note shall control over any
other document, and if such promissory note does not address an issue, then each
other document shall control to the extent that it deals most specifically with
an issue.

17. Execution Under Seal. This Guaranty is being executed under seal by
Guarantor.

18. NOTICE OF FINAL AGREEMENT. THIS WRITTEN CONTINUING AND UNCONDITIONAL
GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be executed
under seal on this 13th day of November, 2006.

 

Guarantor: BETA ANALYTICS, INCORPORATED

By:

 

/s/ C. Wayne Grubbs

 

(SEAL)

Name:

  C. Wayne Grubbs  

Title:

  Treasurer   COMGLOBAL SYSTEMS, INCORPORATED

By:

 

/s/ C. Wayne Grubbs

 

(SEAL)

Name:

  C. Wayne Grubbs  

Title:

  Treasurer   COMGLOBAL INFORMATION TECHNOLOGY, INC.

By:

 

/s/ C. Wayne Grubbs

 

(SEAL)

Name:

  C. Wayne Grubbs  

Title:

  Treasurer  

 